      Case 1:20-cv-10531-PBS Document 5 Filed 05/26/20 Page 1 of 4



                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


SUSAN STODDARD,                     )
          Plaintiff,                )
                                    )   Civ. Action No. 20-10531-PBS
          v.                        )
                                    )
THOMAS BAETA, ET AL.,               )
          Defendants.               )

                         MEMORANDUM AND ORDER

                             May 26, 2020

SARIS, D.J.

     For the reasons set forth below, the Court dismisses this

action for lack of subject matter jurisdiction.

                              BACKGROUND

     On March 17, 2020, Susan Stoddard (“Stoddard”), a resident

of Marlboro, Massachusetts, initiated this pro se action

complaining of harassment (“prank calls”).       The complaint names

three defendants, two of whom reside in Massachusetts and the

third in Rhode Island.

     Stoddard seeks to have this Court dissolve a restraining

order and issue a subpoena for her telephone records so that she

can pursue a harassment claim against the defendants.         Stoddard

explains that she is “under a restraining order” and that she

has not seen “[defendant] Beata since last July.”        Stoddard

states that she “is getting phone calls from an unidentified no
      Case 1:20-cv-10531-PBS Document 5 Filed 05/26/20 Page 2 of 4



caller ID.”    She seeks a “subpoena” for her “phone records” and

asks the Court to “dismiss [the] restraining order.”

     With the complaint, Stoddard filed a motion (#2) for leave

to proceed in forma pauperis and a motion (#3) seeking to

“dispose” of the restraining order.

                     SCREENING OF THE COMPLAINT

     "Federal courts are courts of limited jurisdiction."

Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 377 (1994).

Federal district courts may exercise jurisdiction over civil

actions arising under federal law, see 28 U.S.C. § 1331 (“§

1331”), and over certain actions in which the parties are of

diverse citizenship and the amount in controversy exceeds

$75,000, see 28 U.S.C. § 1332 (“§ 1332”).

     Consequently, a plaintiff who seeks to bring her suit in a

federal forum bears the burden of establishing that the federal

court has subject-matter jurisdiction. See Gordo-González v.

United States, 873 F.3d 32, 35 (1st Cir. 2017).        "If the court

determines at any time that it lacks subject-matter

jurisdiction, the court must dismiss the action."        Fed. R. Civ.

P. 12(h)(3).

                              DISCUSSION

     Here, federal question jurisdiction does not exist under

Section 1331 because Stoddard has not identified a cause of

action under federal law.    Moreover, the Rooker–Feldman

                                   2
         Case 1:20-cv-10531-PBS Document 5 Filed 05/26/20 Page 3 of 4



doctrine, which generally prevents the lower federal courts from

directly reviewing state court decisions, applies to this

matter.    The Rooker–Feldman doctrine serves as a jurisdictional

bar to a federal district court's review of a state court

judgment. See D.C. Court of Appeals v. Feldman, 460 U.S. 462

(1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923).              The

doctrine precludes courts from exercising subject-matter

jurisdiction “where the issues presented in the case are

‘inextricably intertwined’ with questions previously adjudicated

by a state court, such that the federal district court would be

in the unseemly position of reviewing a state court decision for

error.”    Mills v. Harmon Law Offices, P.C., 344 F.3d 42, 44 (1st

Cir. 2003).     Any attack on the restraining order must be filed

in state court.

     Additionally, diversity jurisdiction does not exist under

Section 1332 because there is not complete diversity among the

parties.    The citizenship of each plaintiff must be shown to be

diverse from that of each defendant.         Owen Equip. & Erection Co.

v. Kroger, 437 U.S. 365, 373-74 (1978); Am. Fiber & Fin., Inc.

v. Tyco Healthcare Group, L.P., 362 F.3d 136, 139 (1st Cir.

2004).    Here, the citizenship of plaintiff and two of the

defendants are not diverse because they are each alleged to

reside in Massachusetts.



                                      3
      Case 1:20-cv-10531-PBS Document 5 Filed 05/26/20 Page 4 of 4



     In reviewing Stoddard’s complaint, the Court liberally

construes the allegations because she is proceeding pro se.          See

Haines v. Kerner, 404 U.S. 519, 520-21 (1972).        However, where

"it is crystal clear that the plaintiff cannot prevail and that

amending the complaint would be futile," a dismissal sua sponte

is appropriate.   Garayalde-Rijos v. Municipality of Carolina,

747 F.3d 15, 23, (1st Cir. 2014) (citations and internal

quotation marks omitted).    Given the nature of the identified

jurisdictional deficiencies, amendment would be futile.         In

light of the above, this action will be dismissed

                                 ORDER

     Based on the foregoing, it is hereby Ordered that this

action is DISMISSED without prejudice pursuant to Fed. R. Civ.

P. 12(h)(3) for lack of subject matter jurisdiction.         In view of

the dismissal of this action for lack of subject matter

jurisdiction, no action is taken on plaintiff’s pending motions.



SO ORDERED.
                                  /s/ Patti B. Saris
                                 PATTI B. SARIS
                                 UNITED STATES DISTRICT JUDGE




                                   4
